   Case: 1:17-cv-03173 Document #: 113 Filed: 09/25/19 Page 1 of 9 PageID #:2844




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF ILLINOIS
 _________________________________________________

 MAGNETEK, INC.,

                       Plaintiff,
                                                               FIRST AMENDED
                v.                                             COMPLAINT

 THE TRAVELERS INDEMNITY COMPANY,                              Civil Action No.:
 TRAVELERS CASUALTY AND SURETY COMPANY                         1:17-cv-3173-RWG
 f/k/a THE AETNA CASUALTY AND SURETY
 COMPANY, and VELSICOL CHEMICAL, LLC,

                   Defendants.
 _________________________________________________


              Plaintiff, Magnetek, Inc. (“Magnetek”), by its attorneys, Phillips Lytle LLP,

for its complaint against the defendants, states:

                                NATURE OF THE ACTION

              1.      This action concerns the Travelers Defendants’ refusal to honor their

obligations under certain insurance Policies (defined below). Plaintiff’s predecessors

purchased the Policies from the Travelers Defendants and timely paid all premiums. The

coverage period at issue is from October 1, 1969, through November 1, 1978.

              2.      Recently, Plaintiff has been tendered the defense and indemnification

of certain claims based on injuries allegedly caused by its predecessor’s purchase and

dissemination of certain “PCBs” (defined below) during the coverage period. Plaintiff has

sought defense and indemnification from the Travelers Defendants based on the Policies.

The Travelers Defendants, however, have refused to honor their obligations under the

Policies.
   Case: 1:17-cv-03173 Document #: 113 Filed: 09/25/19 Page 2 of 9 PageID #:2845




                                           PARTIES

              3.      Plaintiff was incorporated under the laws of the State of Delaware and

has a principal place of business in Menomonee Falls, Wisconsin.

              4.      Defendant The Travelers Indemnity Company (“Travelers”) is a

corporation incorporated under the laws of State of Connecticut and has a principal place of

business in Connecticut.

              5.      Defendant Travelers Casualty and Surety Company, f/k/a The Aetna

Casualty and Surety Company (“Travelers Casualty”), is a corporation incorporated under

the laws of Connecticut and has a principal place of business in Connecticut.

              6.      Defendant Velsicol Chemical, LLC (“Velsicol”) is a limited liability

company organized under the laws of Delaware and has a principal place of business in

Rosemont, Illinois. Velsicol moved to intervene as a defendant after the commencement of

this action, and the Court granted its motion on January 30, 2018.

                                       JURISDICTION

              7.      The matter in controversy exceeds the sum specified by 28 U.S.C.

§ 1322, exclusive of interest and costs.

              8.      Subject matter jurisdiction is based upon diversity of citizenship

pursuant to 28 U.S.C. § 1332. Although the intervening defendant Velsicol is a non-diverse

party, the Court retains jurisdiction following Velsicol’s intervention. Am. Nat’l Bank &

Trust Co. of Chicago v. Bailey, 750 F.2d 577, 582 (7th Cir. 1984).

                                      BACKGROUND

              9.      Magnetek is the successor by merger to Universal Manufacturing

Corporation (“UMC”). Magnetek acquired UMC from UMC’s former parent,



                                              -2-
   Case: 1:17-cv-03173 Document #: 113 Filed: 09/25/19 Page 3 of 9 PageID #:2846




Farley/Northwest Industries, Inc. (“Farley/NWI”), pursuant to a Stock Purchase

Agreement dated January 9, 1986 (the “SPA”) and ancillary agreements.

                10.   Pursuant to the SPA, and as the successor to UMC, Magnetek

acquired rights in certain insurance policies, including at least seven policies issued by

defendant Travelers: Policies TRNSL-909307; T-KSPL-909321; SPL-106T2222; NSL-

106T2209-73; SPL 106T2222; SPL-149T8668; NSL 106T2209-76 (each a “Policy” and

collectively, the “Policies”). Together, the Policies cover the period from October 1, 1969

to November 1, 1978 (the “Policy Periods”).

                11.   Prior to Magnetek’s acquisition of UMC, UMC’s business was to

manufacture fluorescent light fixtures and ballasts. Certain of the lighting ballasts

manufactured by UMC prior to 1979 incorporated polychlorinated biphenyls (“PCBs”) in

their design.

                12.   UMC acquired PCBs for use in its manufacturing process from the

Monsanto Company (“Monsanto”).

                13.   In 1972, Monsanto required UMC to execute a “Special Undertaking

by Purchasers of Polychlorinated Biphenyls” (“Special Undertaking”). UMC executed the

Special Undertaking on January 7, 1972.

                14.   The Special Undertaking purports to require UMC to defend and

indemnify Monsanto for liabilities, claims, and damages arising out of or in connection with

UMC’s receipt, purchase, possession, handling, use, sale or disposition of PCBs.

                15.   Upon information and belief, a number of claimants have filed

lawsuits or asserted claims against Monsanto’s alleged successors and affiliates, alleging

various bodily injuries and property damage allegedly related to PCBs.




                                              -3-
   Case: 1:17-cv-03173 Document #: 113 Filed: 09/25/19 Page 4 of 9 PageID #:2847




              16.    On August 29, 2016, the purported successors of Monsanto (the

“Monsanto Successors”) wrote to Magnetek to demand that Magnetek, as the successor to

UMC, defend and indemnify the Monsanto Successors in connection with “all current and

future PCB-related litigation wherein Old Monsanto is, or will be, named as a defendant”

(“Monsanto Demand”). The Monsanto Successors identified 46 pending actions as the

subject of the tender (“Underlying Actions”).

              17.    On September 7, 2016, Magnetek notified Travelers of the Monsanto

Demand and the Underlying Actions and requesting that Travelers defend and indemnify

Magnetek under all applicable policies.

              18.    To date, Travelers has failed and/or refused to accept Magnetek’s

tender and defend Magnetek with respect to the Monsanto Demand and the Underlying

Actions.

              19.    In response to Magnetek’s tender, Travelers alleged that Velsicol was

obligated to defend and indemnify Travelers in connection with Magnetek’s tender of the

Monsanto Demand pursuant to the terms of a confidential settlement agreement between

Travelers and Velsicol.

              20.    Magnetek is not in privity of contract with Velsicol, has no

relationship with Velsicol, and has never made any demand that Velsicol defend and

indemnify Magnetek or provide insurance coverage to Magnetek. Accordingly, there is no

actual justiciable controversy between Magnetek and Velsicol.

              21.    Upon information and belief, Velsicol is reserving its right to, and

ultimately will, challenge its alleged obligation to indemnify Defendant.




                                            -4-
   Case: 1:17-cv-03173 Document #: 113 Filed: 09/25/19 Page 5 of 9 PageID #:2848




              22.     After the commencement of this action, the claims asserted in the

Monsanto Demand ripened into litigation.

              23.     Magnetek commenced a declaratory judgment action in Superior

Court of New Jersey, Bergen County, Docket No. BER-L-003362-17 (the “New Jersey

Action”). Magnetek’s complaint in the New Jersey Action seeks declarations that the

Special Undertaking on which the Monsanto Demand was based is void and unenforceable,

in whole or in part, based on, inter alia, Monsanto’s fraudulent concealment of the potential

hazards of PCBs from its customers, including UMC.

              24.     In response, the Monsanto Successors commenced an action in the

Circuit Court of St. Louis County, Missouri, Case No. 17SL-CC03368 (the “Missouri

Action”). In the Missouri Action, the Monsanto Successors assert causes of action for

defense and indemnification against Magnetek in connection with the 46 Underlying

Actions identified in the Monsanto Demand pursuant to the terms of the Special

Undertaking. The Monsanto Successors also assert claims sounding in negligence and

negligent misrepresentation. Monsanto’s negligence cause of action is effectively a claim for

contribution in the 46 Underlying Actions and alleges that, inter alia, UMC breached a duty

of care by allowing PCBs purchased from Monsanto to escape from, inter alia, products

manufactured by UMC and/or as a result of accidental spills. By letter dated January 23,

2018, Magnetek notified Travelers of the New Jersey Action and the Missouri Action and

renewed its September 7, 2016 tender seeking defense and indemnification from Travelers

under all potentially applicable Policies.




                                             -5-
   Case: 1:17-cv-03173 Document #: 113 Filed: 09/25/19 Page 6 of 9 PageID #:2849




               25.     Travelers rejected Magnetek’s renewed tender. By letter dated

February 13, 2018, Travelers’ Specialty Liability Group Director Kristy E. Rousseau denied

the tender and referred Magnetek to counsel for Velsicol.

                                       FIRST CLAIM
                          (Declaratory Judgment – Duty to Defend)

               26.     Magnetek repeats and realleges the foregoing paragraphs as if fully

restated herein.

               27.     Pursuant to the Policies, Travelers owes Magnetek a duty to defend in

connection with the Monsanto Demand, the Underlying Actions, the New Jersey Action,

and/or the Missouri Action, as well as any other current or future PCB-related claims

relating to or arising from occurrences during the Policy Periods.

               28.     The Policies require Travelers to pay on behalf of the Insured all sums

which the Insured shall be legally obligated to pay arising out of any occurrence during the

term of each Policy.

               29.     The Policies require Travelers to defend Magnetek from any suit

alleging damages that are payable under the Policies, even if any of the allegations of the

suit are groundless, false or fraudulent.

               30.     As Magnetek’s insurer, Travelers has an independent obligation to

defend Magnetek that is broader than the duty to indemnify. The duty to defend arises

when the complaint falls potentially within coverage of the subject policy.

               31.     No exclusions in the Policies apply to Travelers’ coverage obligations

owed to Magnetek.




                                              -6-
   Case: 1:17-cv-03173 Document #: 113 Filed: 09/25/19 Page 7 of 9 PageID #:2850




              32.    Because no exclusions apply to preclude coverage, Travelers owes

Magnetek a duty to defend claims by the Monsanto Successors and any other future claims

arising out of UMC’s alleged acts or omissions during the Policy Periods.

                                   SECOND CLAIM
                        (Declaratory Judgment - Indemnification)

              33.    Magnetek repeats and realleges the foregoing paragraphs as if fully

restated herein.

              34.    In the event Magnetek is held liable for personal injury, bodily injury,

and/or property damage, Travelers has a duty to indemnify Magnetek for all such liabilities

caused by or arising out of an occurrence during the Policy Periods.

              35.    No exclusions in the Policies apply to Travelers’ coverage obligations

owed to Magnetek.

              36.    To the extent that some or all of the occurrences giving rise to the

Monsanto Demand, the Underlying Actions, the New Jersey Action, and/or the Missouri

Action occurred during the Policy Periods, Travelers is obligated to indemnify Magnetek.

                                     THIRD CLAIM
                                   (Breach of Contract)

              37.    Magnetek repeats and realleges the foregoing paragraphs as if fully

restated herein.

              38.    Travelers has a duty to defend Magnetek in connection with the

Monsanto Demand, the Underlying Actions, the New Jersey Action, the Missouri Action,

and/or any other current or future PCB-related claims relating to or arising from

occurrences during the Policy Periods.




                                            -7-
   Case: 1:17-cv-03173 Document #: 113 Filed: 09/25/19 Page 8 of 9 PageID #:2851




               39.     Despite Magnetek’s requests for a defense, Travelers has refused to

defend Magnetek.

               40.     Magnetek and its predecessor, UMC have performed their obligations

under the Policies.

               41.     Travelers breached its contractual duty to defend by failing and/or

refusing to defend Magnetek from claims by the Monsanto Successors.

               42.     Travelers is obligated to pay Magnetek for all damages arising from

Travelers’ breach of its duty to defend.

                                           JURY TRIAL

               Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury of all issues

triable of right by jury.

               WHEREFORE, plaintiff demands judgment against defendant:

       (a)     declaring that Travelers owed and continues to owe a duty to defend to

               Magnetek;

       (b)     declaring that Travelers must indemnify Magnetek in connection with the

               Monsanto Demand, the Underlying Actions, the New Jersey Action, the

               Missouri Action, and/or any other current or future PCB-related claims

               relating to or arising from occurrences during the Policy Periods;

       (c)     awarding Magnetek damages on its third claim for all damages arising from

               Travelers’ breach of the duty to defend, including attorneys’ fees and costs

               incurred by Magnetek;

       (d)     granting Magnetek the costs, disbursements and attorneys’ fees of this action;

               and




                                              -8-
   Case: 1:17-cv-03173 Document #: 113 Filed: 09/25/19 Page 9 of 9 PageID #:2852




        (e)       granting such other relief as the Court deems just and proper.

 Dated: Buffalo, New York                 PHILLIPS LYTLE LLP
        September 25, 2019


                                          By: /s/ Ryan A. Lema
                                                 Craig A. Leslie
                                                 Ryan A. Lema
                                          Attorneys for Plaintiff
                                          Magnetek, Inc.
                                          One Canalside
                                          125 Main Street
                                          Buffalo, New York 14203-2887
                                          Telephone No. (716) 847-8400
                                          cleslie@phillipslytle.com
                                          rlema@phillipslytle.com

                                          RATHJE WOODWARD LLC
                                          Timothy D. Elliott
                                          Charles L. Philbrick
                                          300 E. Roosevelt Road, Suite 300
                                          Wheaton, Illinois 60187
                                          Telephone No. (630) 510-4910
                                          TElliott@rathjewoodward.com
                                          CPhilbrick@rathjewoodward.com

                                          Attorneys for Plaintiff
                                          Magnetek, Inc.



Doc #XX-XXXXXXX




                                                -9-
